Filed 01/04/19                         Case 17-13797                               Doc 977



                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES
           _____________________________________________________________________
           Case Title: Tulare Local           Case No.: 17-13797 - B - 9
           Healthcare District
                                              Docket Control No. AML-1
                                              Date: 01/04/2019
                                              Time: 9:30 AM

           Matter: [919] - Motion for Relief from Automatic Stay [AML-1]
           Filed by Creditors MB Equipment Finance, LLC, MB Financial Bank,
           N.A. (Fee Paid $181) (eFilingID: 6407257) (svim) [919] -
           Motion/Application for Adequate Protection [AML-1] Filed by
           Creditors MB Equipment Finance, LLC, MB Financial Bank, N.A. (svim)
           [919] - Motion/Application to Determine the Automatic Stay is
           Inapplicable to Proceedings Concerning Seized Funds [AML-1] Filed
           by Creditors MB Equipment Finance, LLC, MB Financial Bank, N.A.
           (svim)

           Judge: René Lastreto II
           Courtroom Deputy: Debbie Chavez
           Reporter: Not Recorded
           Department: B
           _____________________________________________________________________
           APPEARANCES for:
           Movant(s):
           None
           Respondent(s):
           None
           _____________________________________________________________________
                                       CIVIL MINUTES
           HEARING TO BE HELD ON 1/17/2019 at 9:30 AM at Fresno Courtroom 13,
           Department B


           Motion Granted in part, Resolved without Oral Argument


           The court will issue the order.
            
           Movant and Debtor filed a stipulation (doc. #953) which was approved
           by the court on December 27, 2018 (doc. #959). No party filed
           opposition to the stay relief described in the stipulation and order.
            
           The automatic stay is terminated as to Celtic Commercial Finance and
           MB Financial Bank, N.A. (“MB Parties”) to allow them to immediately
Filed 01/04/19                         Case 17-13797                               Doc 977



           enforce all of their respective rights, remedies, and claims with
           respect to the Seized Funds described in the motion, including, but
           not limited to, seeking to intervene in the underlying state court
           proceeding concerning the Seized Funds and seeking to assert any
           ownership interest in the Seized Funds under applicable law. The
           stipulation is attached to doc. #959.
            
           The 14-day stay provided in Federal Rule of Bankruptcy Procedure
           4001(a)(3) was hereby waived as required to implement the limited
           relief described in the stipulation and order.
            
           Except with respect to the relief from stay granted hereby, the
           hearing on this motion was continued to January 17, 2019 at 9:30 a.m.
           Debtor’s opposition, if any, will be due January 3, 2019, and the MB
           Parties’ reply will be due January 10, 2019. Except for the relief
           from stay granted hereby, the parties to the stipulation shall not
           modify any of the Parties’ respective rights and remedies.
            
